Citation Nr: 1537164	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  08-29 233	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida

THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, inclusive of posttraumatic stress disorder (PTSD) and schizoaffective disorder with depression and passive-dependent personality disorder.

2.  Entitlement to service connection for a left shoulder disorder.

3.  Entitlement to a rating higher than 20 percent for a left foot/ankle disability.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant

ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 


INTRODUCTION

The Veteran had active military service from December 1983 to March 1984 and from July 1984 to July 1992. 

This appeal to the Board of Veterans' Appeals (Board/BVA) is from November 2006 and March 2010 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

In May 2010, the Veteran testified at a videoconference hearing before the Board regarding her claim for service connection for an acquired psychiatric disorder (actually, regarding her petition to reopen this claim since it had been previously considered, denied, and not appealed).

The Board subsequently, in December 2010, reopened this claim because there was the required new and material evidence since the prior final and binding determination denying this claim.  But rather than immediately readjudicating this claim on its underlying merits (meaning on a de novo basis), the Board instead then proceeded to remand this claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.

The Board again remanded this psychiatric disorder claim in March 2014.  However, the Board also pointed out the Veteran had raised additional claims for consideration - specifically, of entitlement to higher ratings for left ankle, foot and heel disabilities.  The Board therefore referred these other claims to the RO for appropriate action.

Still further development unfortunately is required, concerning all of the claims, so the Board is again remanding them to the Agency of Original Jurisdiction (AOJ).


REMAND

First, it is unclear whether the Veteran wants to be scheduled for a hearing before the Board with regard to her claims for service connection for a left shoulder disorder and for an increased rating for her left foot/ankle disability.  She timely appealed these claims via a VA Form 9 in January 2014 and requested a hearing before the Board.  In August and November 2014, she was notified by the RO that she had been placed on the list for a hearing at the RO before a traveling Veterans Law Judge of the Board (Travel Board hearing).  But in October 2014 she called the RO and indicated she was withdrawing her request for a hearing for her "PTSD appeal," and a short time later she sent in a letter stating that she "did not want a hearing."  Because, however, her claim for service connection for an acquired psychiatric disorder (so inclusive of the PTSD mentioned) was not scheduled for a hearing (instead, only her claims for service connection for a left shoulder disorder and an increased rating for her left foot/ankle disability), it is necessary to clarify whether she still wants a hearing concerning these other claims.

Further with regards to the Veteran's claim for service connection for an acquired psychiatric disorder, a search for additional service treatment records (STRs) should be made.  The STRs reflect notations that, from 1985 to 1986, she received regular outpatient psychotherapy at Eglin Air Force Base Hospital.  The actual records of that treatment, however, are not in her claims file.  Therefore, a separate request should be made for any counseling records for her from that hospital or from the appropriate service department or agency.

The Board also finds that another VA compensation examination and opinion are necessary with regards to the Veteran's claim for service connection for an acquired psychiatric disorder.  Although two VA opinions have been obtained concerning this claim, neither opinion is sufficient to decide this claim.  Specifically, in September 2008, a VA compensation examiner reviewed the Veteran's claims file, but did not interview her, and concluded that her symptoms were likely caused by a schizoaffective disorder, PTSD, a personality disorder, and a psychotic disorder.  The examiner concluded that, because the records concerning her service did not include many specifics about her psychiatric symptoms, the determination of whether her psychiatric disorders were caused or aggravated by her service could not be made without resorting to mere speculation.  

In May 2014, a VA compensation examiner interviewed the Veteran and determined she did not meet the criteria for a diagnosis of PTSD.  The examiner concluded that the Veteran's symptoms, instead, were caused by a schizoaffective disorder.  The examiner also explained that, although there was no reason to doubt the Veteran's report of a sexual assault during her service, because there was no evidence that her functioning had declined immediately afterwards or for the remaining three years in service, it was less likely than not that her schizoaffective disorder was the result of that military sexual assault.  But her service personnel records (SPRs) do reflect a decline in her performance, specifically, her performance reviews declined from July to October 1991, when she was not recommended for re-enlistment.  Moreover, four years following her separation from service, in June 1996, she was hospitalized for a suicide attempt, at which time she reported that she had been experiencing racing thoughts since her service and that, while stationed in England, she had seen an explosion that she had thought was an atomic bomb.  The diagnosis was psychotic disorder.  She was hospitalized again in 1998, at which time she reported a number of vivid thoughts, including plots against her grandfather by the KKK and Ted Kennedy.  She mentioned lifelong depression.  Also in 1998, she reported being sexually assaulted once before service and twice during her service.  A January 1999 record reflects her report that she was raped while stationed in England.  In September 2001, she reported being sexually abused as a child by a neighbor.  In May 2002 she reported dreams of being a prisoner-of-war, but she did not know whether the dreams were real.  These and other psychiatric records are significant to her claim and must be reviewed and discussed by a VA examiner.


Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  First ask the Veteran to clarify whether she would still like a hearing to be scheduled concerning her claims for service connection for a left shoulder disorder and for a higher rating for her left foot/ankle disability.  Make sure that she understands her prior decision to apparently not have a hearing after all was seemingly in relation, instead, to an entirely different claim - that being for service connection for her acquired psychiatric disorder.  So if she declines a hearing, she additionally needs to specify that she also does not want one concerning her claims for service connection for a left shoulder disorder and for a higher rating for her left foot/ankle disability.

Conversely, if she elects to have a hearing concerning these claims for service connection for a left shoulder disorder and for a higher rating for her left foot/ankle disability, notify her and her representative of the date, time and location of this hearing.  Also put a copy of the notification letter in the claims file.

2.  As well, contact Eglin Air Force Base Hospital or appropriate service agency or department and request all outpatient counseling or psychiatric records for the Veteran dated in 1985 and 1986.  If these records are unavailable, notify the Veteran of the inability to obtain these requested records.  38 C.F.R. § 3.159(c)(2) and (e)(1).


3.  After receipt of all additional records, schedule the Veteran for another VA compensation examination assessing the nature and etiology of her current acquired psychiatric disorder.  The entire claims file, including a copy of this remand and those prior, must be made available for review of the relevant medical history.  All indicated tests and studies should be completed.  A complete and full rationale should accompany the requested opinion.

This examiner is requested to answer the following:

a) After reviewing the file and completing the mental status evaluation, diagnose all current psychiatric disorders.  The examiner should then discuss whether the Veteran currently suffers from a schizoaffective disorder, PTSD, a personality disorder, and a psychotic disorder as concluded by the prior 2008 VA examiner, or whether her symptoms instead are indicative only of a schizoaffective disorder, as was contrarily concluded by the more recent 2014 VA examiner.  If a diagnosis of PTSD deemed warranted, identify the stressors supporting this diagnosis.

b)  Provide an opinion on the likelihood (very likely, as likely as not, or unlikely) the Veteran's psychiatric disorder - whatever the particular diagnosis - was caused or aggravated by her active military service.  In making this important determination, the examiner must take into account any treatment records in service, including those mentioned showing the Veteran underwent counseling sessions from 1985 to 1986, her SPRs demonstrating excellent performance reviews that inexplicably declined in October 1991, her psychiatric hospitalizations in 1996 and 1998 at which time she reported experiencing racing thoughts since service, and the post-service psychiatric records indicating a long history of treatment for psychiatric disorders.  The examiner should also discuss the impact of the Veteran's claimed stressors in service on her current psychiatric disorder, including a sexual assault that purportedly occurred in 1989 while stationed in England, her fear of possible terrorist attacks, and instances when she might have witnessed a bombing.

4.  Then readjudicate these claims in light of this and all other additional evidence.  If these claims continue to be denied, send the Veteran and her representative another Supplemental Statement of the Case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

